Citation Nr: 1133245	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for hepatitis C infection

The Veteran provided testimony before the undersigned Acting Veterans Law Judge in an October 2009 hearing at the RO.  A transcript is of record.  

The claim was remanded by the Board in March 2010 and has been returned now for further appellate action.  


FINDING OF FACT

The elements of service connection for hepatitis C are not met.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in September 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  




The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in February 2006 in connection with this claim.

The issue on appeal was previously before the Board in March 2010, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was sent an April 2010 letter requesting that he clarify where he was hospitalized for his post-service burns and the inclusive dates of hospitalization.  He was asked to execute and return the proper release form for obtaining those records.  The Veteran did not respond to this letter; therefore, no further action was taken.  Since the record reflects compliance with the March 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The record clearly demonstrates a diagnosis of hepatitis C in April 2005 following a reported history of elevated liver function.  

However, service connection also requires an in-service injury and a nexus between current symptoms and such injury or a continuity of symptomatology.

During the development of the claim, the Veteran has asserted that he incurred hepatitis C during service as the result of drinking and having sexual relations with prostitutes.  Unfortunately, the Veteran has not shown that he was actually exposed to hepatitis C from this activity, only that he engaged in risky behavior.  

In addition, the record does not demonstrate a nexus or continuity of symptomatology.  The Veteran himself has recognized that there may have been post-service exposure or related risk factors.  During a May 2008 VA psychiatric examination, he reported that he had a history of heavy drinking.  During the October 2009 Board hearing, the Veteran stated that he received hospital treatment for third degree burns to his chest and arms, which required skin grafts and may have required the use of needles in his treatment.  

The Veteran reported in a 2003 private clinical record that he was hospitalized for burns that had occurred about 17 years ago, which would antedate his treatment to about 1985.  He testified that he was treated in 1989 or 1999 for burns and that those records were on file.  However, those records were not of record.  As the Veteran had reported several dates of his burn-related treatment and had not been clear or consistent on where he was hospitalized, the Board remanded the claim in March 2010 so that he may provide the information necessary to obtain those treatment records.  However, he did not respond to the April 2010 request.

The Veteran received a VA examination in May 2008 to assess the nature and etiology of hepatitis C.  He denied ever drinking heavily or using intravenous drugs.  The examiner noted the Veteran's reported history of third degree burns to 20 to 30 percent of his body as well as hospitalization for 22 days and 10 skin grafts.  The examiner stated that skin grafting usually requires blood transfusions.  

The examiner concluded that it was purely speculative to say how the Veteran contracted hepatitis C, but if he had blood transfusions, this is the probable cause.  While it was at least as likely as not that the Veteran received hepatitis C with sexual intercourse from prostitutes in Vietnam, it was more likely than not due to blood transfusions during skin grafting post-service.  

The Board finds that the February 2006 VA examination and medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the examiner specifically discussed other possible factors to which his current hepatitis is attributable.  He provided a rationale for saying that a more definitive opinion could not be provided without resort to speculation, and identified the additional evidence that could enable such an opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

To the extent that the Veteran has attempted to assert a continuity of symptomatology, the Board notes that the Veteran has been inconsistent and contradictory in his testimony and reports to VA examiners.  For example, he denied ever drinking heavily to the February 2006 VA examiner but admitted to a history of heavy drinking in May 2008.  Therefore, the Board finds his statements to be not credible.  Moreover, during the October 2009 Board hearing, he also acknowledged that he may have been exposed to hepatitis C through needle use during treatment for his burns.  

The Board finds that the Veteran has not demonstrated in-service exposure to hepatitis C and has not shown a link between his risky behavior in service and currently diagnosed hepatitis C.  Given the lack of medical evidence in support of the claim, the potential post-service exposures or risk factors which have been found to be a more likely cause, and the absence of consistent reports of continuity, the Board finds that the weight of the evidence is against a finding of in-service incurrence or a nexus between the Veteran's current hepatitis C and the claimed in-service exposure.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C infection is denied.  



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


